UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1082


STATIC CONTROL COMPONENTS, INCORPORATED,

                  Plaintiff - Appellee,

             v.

REZA H. AHMADI; INTELLIGENT OFFICE PRODUCTS, INCORPORATED,

                  Defendants - Appellants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:07-cv-00281-TDS-RAE)


Submitted:    December 17, 2009           Decided:     December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reza H. Ahmadi, Appellant Pro Se.            William   L.   London,   III,
Sanford, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reza H. Ahmadi and his corporation Intelligent Office

Products, Inc. seek to appeal the district court’s final order

entering   a    default   judgment    against    them.     We     dismiss   the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).             This appeal period

is “mandatory and jurisdictional.”              Browder v. Dir., Dep’t of

Corr.,   434    U.S.   257,    264   (1978)   (quoting   United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket

on December 4, 2008.          The notice of appeal was filed on January

6, 2009.       Because Appellants failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED



                                       2